DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Specification 
2.	The title of the invention is not descriptive.  A new title is required that is clearly 
indicative of the invention to which the claims are directed. 

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 4221(Fig. 4a); 623(Fig. 5a and 14b); 421, 621 (Fig. 6); 6221(Fig. 7b); and 6222(Fig. 8b).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objection
4.	Claims 1-3, 5-8, 10, 13, 16-17, 22-23, 25, 35-37, 40-41, 47, and 55-56 are objected to because of the following informalities:
In line 2 of claim 1: “… sub-pixels; wherein ..." should be changed to --... sub-pixels, wherein ...--;  
In line 4 of claim 1: “… on the substrate ..." should be changed to --... on a substrate ...—; 
In line 8 of claim 1: “… each other; wherein ..." should be changed to --... each other, wherein ...--;  
In line 1 of claim 3: “… wherein ..." should be changed to --... wherein: ...—; 
In lines 6-7 of claim 3: “… on two sides ..." should be changed to --... to two sides ...--;  
In line 3 of claim 5: “… each other; and wherein ..." should be changed to --... each other, and wherein ...—; 
In line 3 of claim 6: “… wherein ..." should be changed to --... wherein: ...—; 
In line 6 of claim 6: “… wherein ..." should be changed to --... and wherein ...—; 
In line 4 of claim 8: “… and the substrate; ..." should be changed to --... and the substrate, ...--;  
In line 5 of claim 8: “… wherein ..." should be changed to --... wherein: ...—; 
In line 2 of claim 10: “… comprises; ..." should be changed to --... comprises: ...--;  
In line 5 of claim 10: “… the sub-power lines; ..." should be changed to --... the sub-power lines, and ...—; 
In line 2 of claim 13: “… wherein ..." should be changed to --... wherein: ...--;  
In line 2 of claim 17: “… wherein ..." should be changed to --... wherein: ...—; 
In line 2 of claim 22: “…wherein ..." should be changed to --... sub-pixels, wherein: ...--;  
In line 1 of claim 35: “… according to ..." should be changed to --... according to claim 8 ...—; 
In line 3 of claim 36: “… on the substrate ..." should be changed to --... on the substrate. ...--;  
In line 2 of claim 37: “… wherein ..." should be changed to --... wherein: ...—; 
In line 1 of claim 40: “… wherein ..." should be changed to --... wherein: ...—; 
In line 9 of claim 40: “… on the substrate; and center ..." should be changed to --... on the substrate, and center ...—; and 
In line 1 of claim 41: “… wherein ..." should be changed to --... wherein: ...—. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Pub. No. US 2018/0069065 A1). 

As to claim 1, Chen (Figs. 1-7) teaches an electroluminescent display panel (a display panel of an OLED display device; Fig. 1), comprising: a plurality of repeating units (Fig. 3) each comprising a plurality of sub-pixels (a first pixel unit Px1, a second pixel unit Px2, a third pixel unit Px3 and a fourth pixel unit Px4) (Fig. 3); wherein 
each of the plurality of sub-pixels comprises: 
a first conductive layer (a second metal layer 25) disposed on the substrate (a first substrate 11) (Fig. 2); 
a first insulating layer (a first insulating layer 26) disposed on the first conductive layer (the second metal layer 25) and comprising a first via hole (a via hole 262), wherein the first via hole (the via hole 262) exposes a portion of the first conductive layer (the second metal layer 25) (Fig. 2); and  
an anode (a first electrode layer 151) disposed on the first insulating layer (the first insulating layer 26) and comprising a main body (a right portion) and an auxiliary portion (a left portion) electrically connected to each other (Fig. 2); wherein the auxiliary portion (the left portion of the first electrode layer 151) is electrically connected to the first conductive layer (the second metal layer 25) through the first via hole (the via hole 262) (Fig. 2); 
at least one of the plurality of repeating units comprises a first-color sub-pixel (a first pixel unit Px1, e.g., green), a second-color sub-pixel (a second pixel unit Px2, e.g., red), and a third-color sub-pixel (a fourth pixel unit Px4, e.g., blue) ([0025], lines 2-9; [0040], lines 1-3) (Figs. 1 and 3), wherein an area of a main body of the third-color sub-pixel (the fourth pixel unit Px4) is larger than an area of a main body of the second-color sub-pixel (the second pixel unit Px2) and an area of a main body of the first-color sub-pixel (the first pixel unit Px1) (Fig. 3); and an overlapping area between the main body of the third-color sub-pixel (the fourth pixel unit Px4) and the first conductive layer (the second metal layer 25) is larger than an overlapping area between the main body of the second-color sub-pixel (the second pixel unit Px2) and the first conductive layer (the second metal layer 25) (Figs. 2-3), and the overlapping area between the main body of the third-color sub-pixel (the fourth pixel unit Px4) and the first conductive layer (the  second metal layer 25) is larger than an overlapping area between the main body of the first-color sub-pixel (the first pixel unit Px1) and the first conductive layer (the second metal layer 25) (Figs. 2-3).

As to claim 2, Chen teaches 
wherein the overlapping area between the main body of the third-color sub-pixel (the fourth pixel unit Px4) and the first conductive layer (the second metal layer 25) is larger than a sum of the overlapping area between the main body of the second-color sub-pixel (the second pixel unit Px2) and the first conductive layer (the second metal layer 25) and the overlapping area between the main body of the first-color sub-pixel (the first pixel unit Px1) and the first conductive layer (the second metal layer 25) (Figs. 2-3).

As to claim 3, Chen teaches 
wherein a main body of at least one of the sub-pixels (e.g., the second pixel unit Px2) has at least one symmetry axis (a middle vertical axis), and an orthographic projection of the main body on the substrate (the first substrate 11) overlaps an orthographic projection of the first conductive layer (the second metal layer 25) on the substrate (the first substrate 11) (Figs. 2-3); and an area ratio of the first conductive layer (the second metal layer 25) with the orthographic projection overlapping the orthographic projection of the main body of the at least one sub-pixel on the substrate (the first substrate 11), on two sides (the left side and the right side of the second pixel unit Px2) of the at least one symmetry axis (the middle vertical axis) is within a range of 1±0.1 (a range is 1 since the area of two sides of the second pixel unit Px2 is same as that of the second pixel unit Px2) (Figs. 2-3).

As to claim 56, Chen teaches a display device (an OLED display device; Fig. 1), comprising the electroluminescent display panel according to claim 1 (rejections are applied as recited in claim 1 above).

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kim (U.S. Pub. No. US 2016/0260792 A1)
.
As to claim 5, Chen teaches the electroluminescent display panel according to claim 3.
 Chen also teaches 
wherein in each of the plurality of sub-pixels, the auxiliary portion (the left portion of the first electrode layer 151) is electrically connected to the first connection line (the second metal layer (upper part of the right electrode) 25) through the first via hole (the via hole 262) (Figs. 2-3).
Chen does not expressly teach wherein the first conductive layer comprises a first power line and a first connection line spaced apart from each other.
Kim (Figs. 1-11) teaches 
wherein the first conductive layer comprises a first power line (a driving voltage line 172) and a first connection line (a light emission control member 179) spaced apart from each other (Figs. 9-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a light emission control member as taught by Kim in a display panel of an OLED display device of Chen because the light emission control member is used to connect the light emission control drain electrode with the initialization source electrode through the contact holes.

Allowable Subject Matter
9.		Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Chen and Kim, either individually or in combination, does not teach a limitation “wherein each of the plurality of repeating units comprises one first-color sub-pixel, one second-color sub-pixel pair and one third-color sub-pixel arranged in a third direction, wherein the second-color sub-pixel pair comprises two second-color sub-pixels arranged in a fourth direction; and the plurality of repeating units are arranged in the third direction to form repeating unit groups, wherein the repeating unit groups are arranged in the fourth direction, and repeating units in every two adjacent repeating unit groups are arranged in a staggered manner” of claim 6 in combination with other limitations of the base claim and any intervening claims.

Conclusion

10.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ji (U.S. Patent No. US 10,901,314 B2) is cited to teach a pixel arrangement structure comprising a plurality of pixel groups that are periodically arranged, in which each pixel group comprised four pixels, wherein a first pixel and a second pixel are arranged in a same row, a third pixel and a fourth pixel are arranged in adjacent another row, the firs pixel and the third pixel are arranged in a same column, and the second pixel and the fourth pixel are arranged in adjacent another column.
Sun (U.S. Pub. No. US 2019/0019848 A1) is cited to teach an organic light-emitting diode (OLED) display panel, which can break the limiting of a mask fabricating process and a coating process, so as to raise an image property and effect of an OLED display.


Inquiry
11.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691